Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-38 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: label 162 of Fig. 12.   It appears this label should be 102 rather than 162. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Moosavi et (US Pub. No. 2010/0215187), hereafter, “Moosavi.”

As to claim 21, Moosavi discloses a system, comprising: 
a computing device including processor communicatively coupled to a non-transitory computer readable media containing an announcement program (Abstract, Fig. 1, label 110, and [0034]-[0035], particularly, “In response to downloading the connection information, the wireless mobile communication device 110, 110', 110'', etc. launches an application (step 305), which causes the device 110, 110', 110'' to wirelessly send a request message to back-end system 170 via one of either antenna 180 or the cellular network 130, Internet 140 and messaging server 150 under control of messaging infrastructure 160 (step 310)… In response to receiving the authorization message 320 (step 325), the wireless mobile communication device 110, 110', 110'' launches its wireless microphone application from flash memory 214, RAM 216, etc., and communicates with the public address system 100 via antenna 180 (step 330) to transmit voice signals that are then sent to sound system 190 for broadcast over the loudspeaker 195, as discussed above in connection with the embodiment of FIG. 1.”); 
a mobile announcement device (Fig. 1, label 170 and [0014]) communicatively coupled to said computing device through a wireless network to access said announcement program, said announcement program executable to program said mobile announcement device to retrieve and a process announcement data to generate an announcement comprising a visual announcement or an audio announcement ([0034]-[0035], particularly, “In response to downloading the connection information, the wireless mobile communication device 110, 110', 110'', etc. launches an application (step 305), which causes the device 110, 110', 110'' to wirelessly send a request message to back-end system 170 via one of either antenna 180 or the cellular network 130, Internet 140 and messaging server 150 under control of messaging infrastructure 160 (step 310)…In response to receiving the authorization message 320 (step 325), the wireless mobile communication device 110, 110', 110'' launches its wireless microphone application from flash memory 214, RAM 216, etc., and communicates with the public address system 100 via antenna 180 (step 330) to transmit voice signals that are then sent to sound system 190 for broadcast over the loudspeaker 195, as discussed above in connection with the embodiment of FIG. 1.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-37 are rejected under 35 U.S.C. 103 as being unpatentable over Moosavi in view of Wilker et al (US Pub. No. 2016/0269812), hereafter, “Wilker.”

 As to claim 22, Moosavi discloses said mobile announcement device includes: a base unit including a processor unit operable to process said announcement data to generate said visual announcement or said audio announcement (Fig. 1 and [0034]-[0035]) but does not disclose said mobile announcement device includes: a topper including a topper surface configured to present said visual announcement. 
But, Wilker discloses a mobile announcement device ([0123]) includes: a base unit including a processor unit operable to process said announcement data to generate said visual announcement or said audio announcement (Abstract, Fig. 3); and a topper including a topper surface configured to present said visual announcement (Fig. 3 and [0024], particularly, “However, the panels affixed to the module may be of any type, including…display and/or projector modules, and the like”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Moosavi and Wilker in order to provide a versatile system that is centralized and multifunctional (Wilker, [0012]). 

As to claim 23, the teachings of Moosavi and Wilker as combined for the same reasons set forth in claim 22’s rejection further discloses said topper connected in fixed spatial relation to said base unit (Wilker, Fig. 3 and [0024], particularly, “However, the panels affixed to the module may be of any type, including…display and/or projector modules, and the like”).

As to claim 24, the teachings of Moosavi and Wilker as combined for the same reasons set forth in claim 22’s rejection further discloses said topper comprises a plurality of toppers interchangeably engagable to said base unit (Wilker, Fig. 3 and [0024], particularly, “However, the panels affixed to the module may be of any type, including…display and/or projector modules, and the like”).

As to claim 25, the teachings of Moosavi and Wilker as combined for the same reasons set forth in claim 22’s rejection further discloses a support housing having a side wall disposed between a base and coupler platform; a first connector coupled to said coupler platform; a second connector coupled to said topper, said first and second connectors configured to releasably mate to couple said topper to said support housing (Wilker, Fig. 3, Abstract, and [0053], particularly, “configured to mechanically support and quick attach and release at least one functional panel”).

As to claim 26, the teachings of Moosavi and Wilker as combined for the same reasons set forth in claim 22’s rejection further discloses a securement element coupled to said base unit operable to secure said base unit to a support surface (Wilker, Fig. 3, Abstract, and [0053]).

As to claim 27, the teachings of Moosavi and Wilker as combined for the same reasons set forth in claim 22’s rejection further discloses said support surface comprises a mobile vehicle (Wilker, Fig. 3, Abstract, and [0053]).

As to claim 28, the teachings of Moosavi and Wilker as combined for the same reasons set forth in claim 22’s rejection further discloses said visual announcement comprises a fixed configuration of an external surface of said topper (Wilker, Fig. 3 and [0024], particularly, “However, the panels affixed to the module may be of any type, including…display and/or projector modules, and the like”).

As to claim 30, the teachings of Moosavi and Wilker as combined for the same reasons set forth in claim 22’s rejection further discloses said visual announcement comprises presentation of visual media on said external surface of said topper (Wilker, Fig. 3 and [0024], particularly, “However, the panels affixed to the module may be of any type, including…display and/or projector modules, and the like”).

As to claim 31, the teachings of Moosavi and Wilker as combined for the same reasons set forth in claim 22’s rejection further discloses comprising an audio player coupled to said support housing, said audio player operable to generate said audio announcement (Moosavi, ig. 1, label 170 and [0014]).

As to claim 32, the teachings of Moosavi and Wilker as combined for the same reasons set forth in claim 22’s rejection further discloses said announcement program further executable to: couple said announcement data to pre-selected announcement conditions; compare pre-selected announcement conditions to actual announcement conditions of said mobile announcement device; identify occurrences in which said pre-selected announcement conditions match actual announcement conditions of said mobile announcement device; and generate said visual announcement or said audio announcement upon occurrences in which said pre-selected announcement conditions match actual announcement conditions of said mobile announcement device (Wilker, [0123], particularly, “The system typically provides loudspeaker functionality, which permits overriding of normal audio playback with either real-time announcements, or to playback predetermined messages at specific times (preset).”).

As to claim 33, the teachings of Moosavi and Wilker as combined for the same reasons set forth in claim 22’s rejection further discloses pre-selected announcement conditions include one or more of pre-selected calendar dates, preselected local time, and pre-selected location of the base unit based on determined global positioning system location coordinates, and combinations thereof (Wilker, [0123], particularly, “The system typically provides loudspeaker functionality, which permits overriding of normal audio playback with either real-time announcements, or to playback predetermined messages at specific times (preset).”).

As to claim 34, the teachings of Moosavi and Wilker as combined for the same reasons set forth in claim 22’s rejection further discloses pre-selected announcement conditions include pre-selected movement conditions or pre-selected non-movement conditions of said base unit (Wilker, [0036], particularly, “The system may also act as a location safety and monitoring system with built in sensors and monitors that can determine changes in environmental conditions…movement.” And [0120])

As to claim 35, the teachings of Moosavi and Wilker as combined for the same reasons set forth in claim 22’s rejection further discloses pre-selected movement conditions of said base unit includes one or more of travel route, travel pattern, or travel within a bounded geographic area (Wilker, [0036], particularly, “The system may also act as a location safety and monitoring system with built in sensors and monitors that can determine changes in environmental conditions…movement.” And [0120]).

As to claim 36, the teachings of Moosavi and Wilker as combined for the same reasons set forth in claim 22’s rejection further discloses pre-selected movement conditions include one or more of speed, acceleration, velocity, travel pattern, travel route, and combinations thereof (Wilker, [0036], particularly, “The system may also act as a location safety and monitoring system with built in sensors and monitors that can determine changes in environmental conditions…movement.” And [0120]).

As to claim 37, the teachings of Moosavi and Wilker as combined for the same reasons set forth in claim 22’s rejection further discloses said announcement program further executable to operate an illumination element which emits an amount of light to illuminate said topper surface (Wilker, [0126]).

Claims 38 is rejected under 35 U.S.C. 103 as being unpatentable over Moosavi in view of Wilker and what was well known in the art prior to the effective filing date of the application.

As to claim 38, the teachings of Moosavi and Wilker as combined for the same reasons set forth in claim 22’s rejection further discloses said base unit further comprising: a battery; and a power management unit operable to assess charge on said battery and activate a battery charging circuit utilizing current (Moosavi, [0017]). But, the combination does not disclose a solar panel and the current generated by said solar panel.  However, Official Notice is taken (see MPEP 2144.03) that solar panels and generating current by solar panels to recharge batteries was a well-known and common practice in the art prior to the effective filing date of the application and would have been obvious to one of ordinary skill in the art to combine with Moosavi and Wilker in order to provide a system that can recharge without the need to plug in.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452